Citation Nr: 1816523	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to April 1973. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a July 2014 decision, the Board granted an initial 30 percent disability rating for the Veteran's PTSD, effective August 4, 2008. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in April 2015 the Court granted a joint motion for partial remand that vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for PTSD.

Subsequently, in an April 2016 decision, the Board granted a 50 percent disability rating for the Veteran's PTSD, effective August 4, 2008. The Veteran appealed to the Court, and in October 2016 the Court granted a joint motion for partial remand that vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 50 percent for PTSD.

This matter was remanded by the Board in June 2015 and December 2016 for further development and has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's PTSD has been manifested by nightmares, depressed mood, anxiety, panic attacks, increased startle response to loud noise, hypervigilance, irritability, anger, phobia, and chronic sleep impairment causing occupational and social impairment with reduced reliability and productivity.

2. The Veteran maintained continuous employment throughout the appeal period. 

CONCLUSIONS OF LAW

1. An initial rating in excess of 50 percent for PTSD is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating: PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 92017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2017). Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C. § 5110 (b) (2) (2012); 38 C.F.R. § 3.400 (o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

For the period on appeal, the Veteran's PTSD was rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2017).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. Id. 

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In a July 2008 letter, the Veteran's private psychologist, Dr. J.D., stated that the Veteran experienced a fear of flying and a negative attitude toward authority. 

In an October 2008 VA PTSD screening, the Veteran stated that he was constantly on guard or watchful. The Veteran specifically stated that he did not experience nightmares, try to avoid thoughts or situations that reminded him of in-service stressors, or feel numb or detached from others. 

On the January 2009 VA examination the Veteran stated that he awakens around three or four in the morning. He stated that generally he is doing well. The Veteran reported that he experienced nightmares at least once per week, but has not had any about Vietnam in the past 20 years. The Veteran denied having intrusive thoughts about Vietnam. He experienced an increased startle response to loud noises; hypervigilance; and a fear of flying. The Veteran stated that he has friends that he does not see often because of his employment. 

The January 2009 examiner observed that the Veteran was groomed; cooperative; displayed emotion when speaking about Vietnam and traumatic episodes; behavior was within normal limits; speech was within normal limits; mood was euthymic; affect was appropriate to content; thought processes and associations were logical and tight; and no confusion; memory grossly intact; oriented to time, place, and person; adequate insight; adequate judgement; and the Veteran denied hallucinations and suicidal and homicidal ideations. The examiner assigned a GAF of 65. 

In an April 2009 VA treatment record the Veteran was observed to have no anxiety, depression, nervousness, suicidal ideation, or homicidal ideation. The Veteran was observed to be awake; alert; oriented to time, place, and person; had no psychosis noted; and was pleasant and cooperative.

On an April 2009 private psychiatric evaluation the Veteran reported that he feels sad some of the time; discouraged about the future; does not enjoy activities; guilt; critical of self; restless; disinterest in other people or things; decreased energy; difficulty staying asleep; irritable; decrease in concentration; fatigue; depression; anxiety; aggressive obsession with fear of harming others; and over-concern with illness and checking compulsions.

The April 2009 private psychiatrist found that the Veteran presented with alteration in sleep, anxiety, mood swings, and phobias. The private psychiatrist observed that the Veteran was alert and cooperative; pleasant; flushed; defensive attitude; oriented; good fund of general knowledge; normal intellect; and no delusions or hallucinations. 

On an October 2009 VA PTSD screening the Veteran reported that he experienced nightmares; tried to avoid situations that reminded him of stressors; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, and his surroundings. 

In an October 2009 VA treatment record the Veteran was observed to have no anxiety, depression, nervousness, suicidal ideation, or homicidal ideation. The Veteran was observed to be awake; alert; oriented to time, place, and person; had no psychosis; and was pleasant and cooperative. On the PTSD screening, the Veteran reported that he experienced nightmares; tried hard or went out of his way to avoid situations that remind him of in-service stressors; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings. 

In an October 2009 private treatment record the psychiatrist noted that the Veteran experienced anxiety and panic. The psychiatrist assigned a GAF of less than 50. 

The private psychiatrist, in a March 2010 letter, disputed the findings of the VA examiner and stated that he assigned GAF of 35. 

In August 2010, October 2011, and March 2015 VA treatment records, the Veteran was observed to have no anxiety, depression, nervousness, suicidal ideation, or homicidal ideation. The Veteran was observed to be awake; alert; oriented to time, place, and person; had no psychosis noted; and was pleasant and cooperative. 

In a September 2010 private treatment record the Veteran was observed to be negative for hallucinations, but positive for depression. 

In September 2009, April 2010, June 2010, and October 2011 private treatment records, the Veteran was observed to be oriented to time, place, and person, with an appropriate mood. 

In August 2012, October 2012, and July 2014 VA treatment records, the Veteran was observed to not experience anxiety, depression, nervousness, suicidal ideation, or homicidal ideation. The Veteran was also observed to be awake; alert to time, place, and person; coherent; no noted psychosis; and pleasant and cooperative. 

In a March 2015 private treatment letter, the medical provider stated that the Veteran meets the criteria of a 100 percent disability rating and that the Veteran's PTSD is getting worse with time. The medical provider found that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

On the July 2015 VA examination, the Veteran stated that he was under no current mental health treatment. He stated that his last treatment was for marital therapy a few years prior and for a few short sessions. The Veteran stated that he experienced no initial insomnia, some nights he slept through the night, and sometimes he awakens thinking of things he needs to do the next day. He stated that he experienced nightmares every other month about being in Vietnam. He stated that he continued to have intrusive thoughts, particularly when triggered. 

The July 2015 VA examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The examiner noted that the Veteran experienced anxiety and panic attacks that occur weekly or less often. The examiner observed that the Veteran was well-groomed; cooperative, speech was within normal limits; mood was euthymic; affect was appropriate to content; thought processes and associations were logical and tight with no confusion; oriented to time, place, and person; had no evidence of hallucinations; and did not experience suicidal or homicidal ideations. The examiner concluded that the Veteran's symptoms were mild to moderate with little functional impairment. 

In a November 2016 VA treatment record the Veteran endorsed experiencing anhedonia, depressed mood, decreased/increased sleep, and poor energy. 

In a November 2016 VA treatment record depression screening, the Veteran stated that he had little interest or pleasure in doing things more than half the time; felt down, depressed or hopeless nearly every day; had trouble falling or staying asleep, or sleeping too much more than half the days; felt tired or had little energy for several days; and that these symptoms have made it very difficult for him to do his work, take care of things at home, or get along with other people. 

The February 2017 VA examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted that the Veteran experienced depressed mood; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or worklike settings. The examiner observed that the Veteran was cooperative and displayed dysphoria and anger. The examiner concluded that the Veteran's PTSD was moderate. 

In a September 2017 statement, the Veteran stated that he was triggered by loud sirens and that he experienced occasional nightmares from service in Vietnam; increased startle response; hypervigilance; fear of airplanes resulting from in-service airplane crashes; anger; and road rage. 

Based on all the evidence of record, the Board finds the Veteran's disability picture more nearly approximates the criteria for a disability rating of 50 percent for the period on appeal. Thus, an initial rating in excess of 50 percent is not warranted. The symptoms exhibited by the Veteran during the period on appeal include anxiety, panic attacks, depressed mood, nightmares, irritability, anger, phobia, hypervigilance, increased startle response to loud noise, and chronic sleep impairment. Throughout the period on appeal, the VA treatment records demonstrate that the Veteran was oriented to time, place, and person; cooperative; pleasant; groomed; had good judgement; good insight; speech within normal limits; and appropriate affect. The Veteran's symptoms and their effects are contemplated within the criteria for a 50 percent rating. 

The Board does not find that the Veteran's symptoms more nearly approximate a rating of 70 percent, as they have not been of such severity or frequency to result in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking or mood). The evidence of record shows that although the Veteran's PTSD symptoms caused panic attacks and anxiety, he was still able to communicate effectively with treatment providers and co-workers (although his supervisor found his communication to be volatile at times), complete tasks, have sound judgment and thought process, and was able to establish and maintain effective work and social relationships. The VA treatment records show that the Veteran was consistently observed to be cooperative and have speech within normal limits. 

The Board further finds that the Veteran's disability picture does not approximate the criteria for a 100 percent rating because the Veteran does not exhibit total occupational and social impairment. As discussed above, the Veteran was able to maintain effective work and social relationships, exhibit good judgment, normal speech, and the ability to perform routine behavior and self-care. In so finding, the Board acknowledges that the private psychiatrist opined in a March 2015 letter that the Veteran met the criteria for a 100 percent rating. However, the VA treatment records from 2008 onward do not support this finding. Therefore, the Board finds that the March 2015 opinion by the private psychiatrist is not persuasive. In all of the VA treatment records the Veteran consistently was groomed and appropriately dressed; exhibited clear and logical speech; was oriented to time, place and person; and was not found to experience hallucinations, suicidal ideations, or homicidal ideations. As such, the Veteran does meet criteria for a 100 percent rating. 

Additionally, the records reflect that the Veteran's GAF scores from the private treatment provider were found to be "less than 50" and 35. The Board has considered the Veteran's assigned GAF scores. Although these GAF scores indicate serious symptoms, these scores are not consistent with the objective observations from the VA treatment records and therefore are not persuasive. Further, as noted above, GAF scores alone do not support the assignment of any higher rating during the appeal. An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. 303 (2007). Rather, it is considered in light of all of the evidence of record. GAF scores alone are not determinative, and the entire record must be considered. 

Based on the evidence of record, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 50 percent rating for the period on appeal, and as such, an initial rating in excess of 50 percent is not warranted.

III. Entitlement to TDIU

TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

In this case, the Veteran is service connected for PTSD and coronary artery disease. The Veteran's combined rating was 60 percent from October 2009 and 70 percent from October 2011. See 38 C.F.R. § 4.25 (2017). Therefore, from October 2011 onward, the Veteran met the schedular requirements for TDIU. The only remaining issue is thus whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In a July 2008 letter, Dr. J.D. indicated that the Veteran was able to maintain employment, but not without complication from his PTSD symptom of a negative attitude towards authority.

On the January 2009 VA examination the Veteran stated that he worked in sales. The examiner opined that he did not find evidence that any psychiatric disorder precluded employment.

On the April 2009 private psychiatric evaluation, the psychiatrist opined that if the Veteran were not working, he would be classified as a 100 percent disabled Veteran with unemployability. The private psychiatrist reasoned that a Vietnam Veteran can be 100 percent disabled and still work because of their survival techniques and strength of character. The psychiatrist found that this reasoning applied to the Veteran. 

In a July 2014 VA treatment record the Veteran stated that he was working full-time. VA treatment records from April 2012 to March 2015 also indicated that the Veteran was working full-time. October 2009 and March 2015 private treatment records similarly indicated that the Veteran was employed. A November 2016 VA treatment records indicated that the Veteran's occupation was a laborer.

On the July 2015 VA examination, the Veteran indicated that he continues to work full-time for a bag packaging company in sales. The Veteran stated that he began in the business in 1973.

Based on the above-described evidence, the Board finds that the Veteran has been continuously employed throughout the appeal period. The Veteran has been employed with his current company since approximately 1973. Review of the record does not show that the Veteran's employment is marginal.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied. See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


